DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3.	Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1-30 are vague and indefinite because they recite 3 types of confusing UEs: UE (UE is connected to a connected UE such as in claim 1), connected UE (such as claim 1) and unconnected UE (such as in claims 3, 10, 12…), wherein it is not known the difference between the above UEs.  Based on at least Fig.3, all the UEs are within the coverage area of the base station and which means that all are in connection (connected state) with the base station.  Moreover, at least claims 8, 17 and 24 recites a multi TRP retransmission including direct retransmission from the base station to the UE (unconnected).  Furthermore, at least claim 29 recites “a base station in communication with unconnected UE” (see also at least claim 20; signaling by BS at least the 
Claim 3 recites the limitation "the unconnected UE" in line 2.  There is insufficient antecedent basis for this limitation in the claim or the parent claim(s) and thus makes the claim vague and indefinite.  Similar issue occurs in claim 10 for the same term.  Therefore, it is not known the metes and the bounds of the claimed language.  
Claim 7 is vague and indefinite because it recites that ACK (an acknowledgement status) is transmitted at the transmission power without (not according to) the power step-up indication and only NACK is transmitted according to the power step-up indication, which contradicts with claim 1 (on which claim 7 depends from) that specifically recites that the transmission of the acknowledgement status (ACK or NACK (claim 6)) is according to the power step-up indication and not just NACK as claimed in claim 7.  Therefore, it is not known the metes and the bounds of the claimed language.  
Claim 24 recites the limitation "the connected base station" in line 6.  There is insufficient antecedent basis for this limitation in the claim or the parent claim(s) and thus makes the claim vague and indefinite.  Moreover, it is not known how the base station can transmit retransmission via the sidelink channel.  It is known in the art and in the instant application that the sidelink channel is a channel between UEs and not UE and BS.  Therefore, it is not known the metes and the bounds of the claimed language.  
Claim Rejections - 35 USC § 102
   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
5.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 6.       Claims 1-17, 19-21, 23-26 and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (WO-2020/062044).
For claim 1, Chen discloses a method of wireless communication, comprising: receiving, at a user equipment (UE), a transmission power configuration for side-link channel transmissions, wherein the UE is connected to a connected UE via a side-link channel (see at least Fig.1a/b and/or [0025]; receiving DCI (power configuration) indicating power adjustment/control at at least the TX UE to control transmission power of SL (sidelink channel) transmissions (SL power) to Rx UE); receiving, at the UE, side-link transmissions from the connected UE via the side-link channel (see at least Fig.1B; S2 and/or [0025]; receiving SL data using SL channel); determining, by the UE, an acknowledgement status of the side-link transmissions (see at least Fig.1B; S3 and/or [0025]; prior to transmitting A/N (ACK/NACK status) via SL channel); and transmitting, by the UE, the acknowledgement status to the connected UE via the side-link channel at a transmission power stepped up according to a power step-up indication within the transmission power configuration (see at least [0025]; transmitting A/N (ACK/NACK 
For claim 2, Chen further discloses wherein the transmission power configuration includes one or more of: a different reference signal indication for the transmitting the acknowledgement status; or different fractional power control parameters for the transmitting the acknowledgement status (see at least [0025]; DCI (power configuration) indicating power adjustment (signal indication or power control parameter) controlled by gNB that will be used for transmitting the acknowledgement status so that both gNB and Tx UE can receive the status (at least NACK)).
For claim 3, Chen further discloses wherein the transmission power configuration is received from one of: the unconnected UE or a base station in communication with the unconnected UE (see at least [0025]; DCI from BS).
For claim 4, Chen further discloses wherein the transmission power configuration received from the base station is received via one of: radio resource control (RRC) signaling; a medium access control (MAC) control element (MAC-CE); a downlink control information (DCI) message; or a side-link control information (SCI) message (see at least [0025]; DCI from BS).
For claim 5, Chen further discloses wherein the power step-up indication includes one of: a power selection algorithm with instruction for the UE to select the transmission power as a maximum transmit power between a side-link power based on the side-link channel and a direct-link power based on a direct-link channel; or a step-up power offset for the UE to add to the side-link power (see at least [0025]; transmit power capped by a maximum power based on Uu link (direct link) and/or increasing the 
For claim 6, Chen further discloses determining the acknowledgement status as a negative acknowledgement (NACK) in response to the side-link transmissions being unsuccessfully received; and determining the acknowledgement status as an acknowledgement (ACK) in response to the side-link transmissions being successfully received (see at least [0014] and/or [0017] and/or [0025]; use of A/N (ACK/NACK), wherein transmitting an ACK when successful transmissions are received and NACK when unsuccessful transmissions are received).
For claim 7, Chen further discloses transmitting, by the UE, the ACK to the connected UE via the side-link channel at the transmission power without the power step-up indication (see at least [0017] and/or [0025]; transmission of ACK at least prior to transmitting the power adjustment/control (step-up) and/or when at least SL channel condition is good (no pathloss)), wherein the transmitting the acknowledgement status at the transmission power stepped up according to the power step-up indication is in response to determination of the NACK (see at least [0025]; when at least due to poor channel conditions (pathloss) and reception of (DCI) the power adjustment/control (step-up), the NACK will be transmitted according to the power adjustment/control so that both BS and Tx UE can receive SL transmissions (at least NACK)).
For claim 8, Chen further discloses receiving, at the UE, retransmission of the side-link transmissions, wherein the retransmission is received via one of: a direct retransmission from a base station in communication with the connected UE; a side-link retransmission from the connected UE; or multi-transmission-reception point (TRP) 
For claim 9, Chen further discloses wherein the direct retransmission from the base station is received via one of: a direct transmission channel from the base station; or an emulated side-link channel from the base station (see at least [0022]; retransmission of SL data via at least Uu (direct) link from (BS)).
For claim 10, Chen further discloses determining, by the UE, a retransmission acknowledgement status for each of the multi-TRP retransmissions; and transmitting, by the UE, the retransmission acknowledgement status to the unconnected UE via the side-link channel (see at least [0024]; retransmission of SL data via both (TRP): SL  (Tx UE) and Uu link  (BS) and/or at least [0014] and/or [0017]; use of ACK/NACK (status) for successful/unsuccessful reception of SL data at the UE).
For claim 11, Chen further discloses wherein the retransmission acknowledgement status is transmitted via the side-link channel at the transmission power stepped up according to the power step-up indication within the transmission power configuration (see at least [0025] and/or [0024]; when at least due to poor channel conditions and reception of the power adjustment (step-up), the ACK/NACK (status) will be transmitted according to the power adjustment via at least SL channel).
For claim 12, Chen discloses a method of wireless communication, comprising: receiving, at a user equipment (UE) from a base station in a connected state with the UE, a transmission power configuration for side-link channel transmissions, wherein the UE is connected to an unconnected UE via a side-link channel (see at least Fig.1a/b 
For claim 13, Chen further discloses wherein the transmission power configuration is received from the base station via one of: radio resource control (RRC) signaling; a medium access control (MAC) control element (MAC-CE); a downlink control information (DCI) message; or a side-link control information (SCI) message (see at least [0025]; DCI from BS).
For claim 14, Chen further discloses wherein the power step-up indication includes one of: a power selection algorithm with instruction for the UE to select the transmission power as a maximum transmit power between a side-link power based on the side-link channel and a direct-link power based on a direct-link channel; or a step-up power offset for the UE to add to the side-link power (see at least [0025]; transmit power capped by a maximum power based on Uu link (direct link) and/or increasing the transmission power (by offset) of SL data based on channel condition so that both BS and Tx UE can receive SL transmissions (at least NACK)).

For claim 16, Chen further discloses receiving, at the UE, a retransmission schedule from the base station to configure retransmission of the side-link transmissions via the side-link channel, wherein the retransmission schedule is received in response to a negative acknowledgement (NACK) received on the side-link channel from the unconnected UE (see at least [0027]; performing retransmission in SL by receiving SL grant (retransmission schedule) in response of NACK (Fig.1b; S3)).
For claim 17, Chen further discloses receiving, at the UE, a retransmission acknowledgement status for each transmission of multi-transmission-reception point (TRP) retransmissions, wherein the multi-TRP retransmissions include the retransmission of the side-link transmissions and a direct retransmission from the base station (see at least [0024]; retransmission of SL data via both (TRP): SL  (Tx UE) and Uu link  (BS) and/or at least [0014] and/or [0017]; use of ACK/NACK (status) for successful/unsuccessful reception of SL data at the UE); and signaling, by the UE, the retransmission acknowledgement status for the each transmission to the base station (see at least [0023]; signaling the ACK/NACK to BS and/or see at least [0025] and/or Fig.1b S2 and/or S3; transmitting at least SL transmissions using power adjustment (power capped by a power based on Uu link) so that at least BS can receive SL transmissions (at least NACK)).

For claim 20, Chen further discloses wherein the signaling the side-link power configuration includes signaling at least one of: the connected UE and the unconnected UE, and wherein the signaling is via one of: radio resource control (RRC) signaling; a medium access control (MAC) control element (MAC-CE); a downlink control information (DCI) message; or a side-link control information (SCI) message (see at least [0025]; DCI from gNB (BS)).

For claim 23, Chen further discloses wherein the power step-up indication includes one of: a power selection algorithm with instruction for one of the connected UE or the unconnected UE to select the transmission power as a maximum transmit power between a side-link power based on the side-link channel and a direct-link power based on a direct-link channel; or a step-up power offset for one of the connected UE or the unconnected UE to add to the side-link power (see at least [0025]; transmit power capped by a maximum power based on Uu link (direct link) and/or increasing the transmission power (offset) of SL data based on channel condition so that both BS and Tx UE can receive SL transmissions (at least NACK)).
For claim 24, Chen further discloses wherein the enabling the retransmission of the side-link transmissions includes identifying the side-link transmissions and one of: transmitting, by the base station, the retransmission directly to the unconnected UE; or scheduling, by the base station, a multi-transmission-reception point (TRP) retransmission including transmission of the retransmission by the base station directly to the unconnected UE and transmission of the retransmission by the connected base station to the unconnected UE via the side-link channel (see at least [0024]; retransmission of SL data via one or both (TRP) SL (Tx UE) and Uu link  (BS)).

For claim 26, Chen further discloses wherein the identifying the side-link transmissions includes one of: detecting the side-link transmissions transmitted by the connected UE at a transmission power stepped up according to the power step-up indication within the side-link power configuration (see at least [0024]; retransmission (detecting) of SL data via one or both (TRP) SL (Tx UE) and Uu link  (BS) according to the SL power ([0025])); or detecting the side-link transmissions transmitted by the connected UE at the transmission power configured for the side-link channel (see at least [0025]; when at least due to poor channel conditions (pathloss) and reception of the power adjustment/control (step-up), the NACK (SL transmission) will be transmitted (detected) according to the power adjustment/control so that both BS and Tx UE can receive SL transmissions (at least ACK/NACK)).
Claims 28-30 are rejected for same reasons as claims 1, 3 and 8, respectively (see Chen: at least 0036]-[0040]; UE includes at least processor and memory).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.       Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Khoryaev et al (US 2018/0146494).
For claim 18 Chen discloses the reception of control (transmission power configuration) signaling by the UE from the base station (see at least [0025]; receiving DCI (transmission power configuration) at the UE).  Chen discloses all the claimed subject matter with the exception of explicitly disclosing signaling, by the UE, transmission power configuration (DCI) to the unconnected UE via the side-link channel.  However, Khoryaev discloses forwarding (signaling), by the UE, the control signaling (at least DCI) to the unconnected UE via the side-link channel (see at least Fig.4 and/or [0068]; signaling, received control signaling (at least sidelink DCI), from eNB at UE to the other UE (unconnected) via sidelink channel).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Khoryaev into the method of Chen for the purpose of at least reducing control signaling transmitted by the eNB and therefore at least saving cellular network resources.
22 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Luo et al (WO 2020/164071).
For claim 22, Chen further discloses obtaining, by the base station, a channel condition report associated with the side-link transmissions from the connected UE to the unconnected UE (see at least [0025] and/or [0027]; retransmission based on at least channel condition (pathloss) of SL received/reported by/to gNB); and identifying, by the base station, the side-link power configuration applicability to the side-link transmissions from the connected UE to the unconnected UE in response to the channel condition report (see at least [0025] and/or [0027]; power control based on channel condition (pathloss)).  Chen discloses all the claimed subject matter with the exception of explicitly disclosing the channel condition report indicating a channel quality below a threshold quality level.  However, Luo discloses the use of threshold when measuring sidelink channel condition (see at least pg.6 lines 28-29; pre-configure sidelink link quality threshold and/or Fig.6 and/or pgs.10-11; use of threshold in sidelink measurement).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Luo into the method of Chen by performing sidelink measurement using sidelink link quality threshold for the purpose of at least triggering the allocation of sidelink resources in accordance with the result. 
11.      Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nguyen et al (US 2016/0037322).
For claim 27, Chen further discloses allocating, by the base station, side-link communications for one or both of: the side-link transmissions from the connected UE .

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


	/Hicham B. Foud/
	Art unit 2467

/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        January 10, 2022